Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 1 of 8




 EXHIBIT 1
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 2 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 3 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 4 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 5 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 6 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 7 of 8
Case 4:18-cv-00534-JM Document 24-1 Filed 05/31/19 Page 8 of 8




                                 President, North America Baby & Child Care




                              May 10, 2019
